Title: General Orders, 9 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters Valley-Forge June 9th 1778.
                        Parole Tiverton—C. Signs Ticonderoga. Tilghman—
                        
                    
                    After the Division of the old Guards the Brigadier and Field Officers of the preceding day are to assemble at the Provost Guard and examine into the charges against the several Prisoners there and the Circumstances attending them, and to discharge all such as shall appear to be improperly confined or the length of whose imprisonment may be deemed a sufficient Punishment for their Crimes, or whose offences are so trifling as to make the Process of a General Court Martial unnecessary: This to be a standing order.
                    They are also to send to their Brigades and Regiments all those who ought to be tried by a Brigade or Regimental Court-Martial.
                    Three Captains and nine Lieutenants are wanted to officer the Companies of Sappers: As this Corps will be a School of Engineering it opens a Prospect to such Gentlemen as enter it and will pursue the necessary studies with diligence, of becoming Engineers & rising to the Important Employments attached to that Profession as the direction of fortified Places &c. The Qualifications required of the Candidates are that they be Natives and have a knowledge of the Mathematicks & drawing, or at least be disposed to apply themselves to those studies—They will give in their Names at Head-Quarters.
                    The Army is to take a new Camp tomorrow morning at 8 oClock: The whole is to be in readiness accordingly—and march to the respective Ground of Encampment which will be pointed out for each division by the Quarter Mastr Genl.
                    At a Division Court-Martial June 7th 1778. Lieut. Colonel Badlam President—Adjutant Allen of Coll Michael Jackson’s Regiment, tried first, for repeated disobedience of Orders—2nd for abusive language to Major Hull & refusing to leave his hutt when ordered, unanimously found guilty of the Charges exhibited against him and sentenced to be discharged the service.
                    The Commander in Chief approves the sentence and orders it to take Place.
                